Exhibit 10.1(b)

AMENDMENT NO. 4 TO THE AMENDED AND RESTATED

FUJITSU DISTRIBUTION AGREEMENT DATED DECEMBER 21, 2005

This AMENDMENT NO. 4 (this “Amendment No. 4” ) to the Amended and Restated
Fujitsu Distribution Agreement dated December 21, 2005, as amended effective as
of October 1, 2007, September 30, 2008, and January 15, 2009, originally entered
into between Spansion Inc., a Delaware corporation (“Spansion”), and Fujitsu
Limited, a Japanese corporation (“Fujitsu”), and succeeded to by Fujitsu
Microelectronics Limited, a Japanese corporation (“FML”), effective as of
March 21, 2008 (the “Agreement”), is entered into as of the dates set forth
below and effective as of February 23, 2009.

Whereas, Spansion and FML wish to further extend the Agreement and modify the
Agreement, it is agreed that the Agreement shall be amended as follows:

 

  1. The first sentence of Section 20.1 Term of the Agreement is amended to read
in its Entirety as follows:

This Agreement will be effective as of the Effective Date, and will continue in
full force and effect until the earlier of (a) the effective date of a new,
successor distribution agreement between Spansion Japan Limited and Fujitsu
Electronics Inc. (“New Agreement”) or (b) April 25, 2009, unless terminated as
set forth in this Section 20 (“Term”).

All terms and conditions of the Agreement not specifically amended by this
Amendment No. 4 shall remain unchanged and in full force and effect.

 

Spansion Inc.     Fujitsu Microelectronics Limited /s/ Jeff Davis     /s/ Koichi
Ishizaka Name:   Jeff Davis     Name:   Koichi Ishizaka Title:   Exec. Vice
President     Title:   Corporate Senior Vice President Date:   2/25/09     Date:
  2/23/09